Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on November 8, 2021 and December 14, 2021 for application number 17/453,940. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.
3.	Claims 1-5 are presented for examination.
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-186636, filed on November 9, 2020.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on November 8, 2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KOZUMA et al.(US 2013/0321366 A1)(hereinafter Kozuma) in view of MIYAKAWA et al.(US 2019/0068870 A1)(hereinafter Miyakawa).
Regarding claim 1, Kozuma discloses a method for controlling an electronic device[See Kozuma: Figs. 1A-8 regarding method for controlling electronic device 1030] comprising: 
illuminating an object while moving a light 5emitting area formed by turning on a plurality of light emitting elements simultaneously [See Kozuma: at least Figs. 1A-8, par. 50-52, 62-73, 76, 103-105 regarding  The self-light-emitting element emits light depending on the corrected video voltage. Further, at the time T1, the sensor pixel is in a state of completing reading of imaging data after an image-capture operation and is in a retrace interval before a next frame… At a time T3, an image-capture preparation operation is started when the fourth display pixel control signal line 24 electrically connected to the gate terminal of the transistor 103 is set to "L", the fifth display pixel control signal line 25 electrically connected to the gate terminal of the transistor 104 is set to "H", and the image-capture pixel control signal line (TX) 33 is set to "H". Note that the image-capture pixel control signal line (PR) 31 is maintained at "H". At this time, since the transistor 103 is turned off, current supply from the transistor 103 to the self-light-emitting element 110 is stopped. Further, since the transistor 104 is turned on, the power supply line 27 and the self-light-emitting element 110 are directly connected to each other via the transistor 104. Hence, current flows in the self-light-emitting element 110 without current control, so that the self-light-emitting element 110 emits light. At this time, the self-light-emitting elements in all of the display pixels in the touch panel emit light, and thus, white is displayed on the entire display screen…] ; 
capturing a shadow generated by the object by a plurality of image sensing elements on a same substrate as the light emitting elements[See Kozuma: at least Figs. 1A-8, par. 7, 40-41, 44, 103, 108-109 regarding the amount of light detected by the photo sensor 504b at the touch location corresponds to the sum of the amount of light 507 emitted from the self-light-emitting element 505 and the amount of external light 506 (the reflected light 507a +the external light 506b). The amount (intensity) of light detected by the photo sensor 504b depends on the gray scale of the shadow of the finger 501.  A state of the display screen 500 of the touch panel 503 at this time is described with reference to FIG. 4A. In the portion where the finger 501 does not exist over the touch panel 503, white is displayed on the display screen 500. In the portion where the finger 501 exists over the touch panel 503 and the finger 501 touches directly the touch panel 503, the reflected light 507a and the external light 506b are incident, forming a light shadow 701. In the portion where the finger 501 exists over the touch panel 503 and the finger 501 does not touch directly the touch panel 503, a shadow 702 which is darker than the shadow 701 is formed…(Thus, a shadow of a finger(object) is captured by the plurality of photo sensor 504b(image sensing elements)].
Kozuma does not explicitly disclose 10creating three-dimensional data about an outer shape of the object based on a shadow image.  
However, creating or deriving three-dimensional data about the outer shape of the object based on shadow image was well known in the art the time of the invention was filed as evident from Miyakawa[See Miyakawa: par. 281 regarding control unit 23 may refer to the By value map 67 to generate the mask equivalent information 63. In this case, the control unit 23 deems the coordinates (x, y) at which a subject luminance value within a predetermined range is stored as belonging to the same region and generates the mask equivalent information 63 similarly to the above-mentioned case. In the case the above-mentioned distance information, i.e., the depth map, is recorded, the control unit 23 may use the depth map and the By value map 67 to generate the mask equivalent information 63. In this case, the control unit 23 deems, within regions which is classified as the same region by referring to the By value map 67, the coordinates (x, y) at which the same subject distance is stored as belonging to the same region and generates the mask equivalent information 63. For example, a region having a low subject luminance value may be divided into a region that corresponds to a black subject and a region that corresponds to a shadow of the subject].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kozuma with Miyakawa teachings by including “creating three-dimensional data about an outer shape of the object based on a shadow image” because this combination has the benefit of providing a method to derive depth or three-dimensional data of the shape of the object by using shadow image data.
Regarding claim 5, Kozuma and Miyakawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kozuma teaches or suggests wherein those of the image sensing 30elements which overlap the light emitting area are not driven, and those of the image sensing elements which are in a different area from the light emitting area capture the shadow [See Kozuma: at least Figs. 1A-8, par. 7, 40-41, 44,  50-52, 62-73, 76, 103-105, 108-109 regarding the amount of light detected by the photo sensor 504b at the touch location corresponds to the sum of the amount of light 507 emitted from the self-light-emitting element 505 and the amount of external light 506 (the reflected light 507a +the external light 506b). The amount (intensity) of light detected by the photo sensor 504b depends on the gray scale of the shadow of the finger 501.  A state of the display screen 500 of the touch panel 503 at this time is described with reference to FIG. 4A. In the portion where the finger 501 does not exist over the touch panel 503, white is displayed on the display screen 500. In the portion where the finger 501 exists over the touch panel 503 and the finger 501 touches directly the touch panel 503, the reflected light 507a and the external light 506b are incident, forming a light shadow 701. In the portion where the finger 501 exists over the touch panel 503 and the finger 501 does not touch directly the touch panel 503, a shadow 702 which is darker than the shadow 701 is formed… The self-light-emitting element emits light depending on the corrected video voltage. Further, at the time T1, the sensor pixel is in a state of completing reading of imaging data after an image-capture operation and is in a retrace interval before a next frame… At a time T3, an image-capture preparation operation is started when the fourth display pixel control signal line 24 electrically connected to the gate terminal of the transistor 103 is set to "L", the fifth display pixel control signal line 25 electrically connected to the gate terminal of the transistor 104 is set to "H", and the image-capture pixel control signal line (TX) 33 is set to "H". Note that the image-capture pixel control signal line (PR) 31 is maintained at "H". At this time, since the transistor 103 is turned off, current supply from the transistor 103 to the self-light-emitting element 110 is stopped. Further, since the transistor 104 is turned on, the power supply line 27 and the self-light-emitting element 110 are directly connected to each other via the transistor 104. Hence, current flows in the self-light-emitting element 110 without current control, so that the self-light-emitting element 110 emits light. At this time, the self-light-emitting elements in all of the display pixels in the touch panel emit light, and thus, white is displayed on the entire display screen…].

8.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KOZUMA et al.(US 2013/0321366 A1)(hereinafter Kozuma) in view of MIYAKAWA et al.(US 2019/0068870 A1)(hereinafter Miyakawa) in further view of AOKI et al.(Machine translation of JPH07115574 A)(hereinafter Aoki).
Regarding claim 2, Kozuma and Miyakawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kozuma and Miyakawa do not explicitly disclose wherein the light emitting area is in a form of a line, and illuminates the object by 15moving along a first direction from one end to another end of an effective area.  
However, configuring the light emitting area in the form of a line to illuminate the object by moving along a first direction from one end to another was well known in the art at the time of the invention was filed as evident from Aoki [See Aoki: Figs. 1-4 and par. 11-15 regarding Focusing on the arrangement of the light-emitting element and the light-receiving element, the light-receiving elements 1 and the light-emitting elements 2 are alternately arranged in the lateral (X) direction. Also in the vertical (Y) direction, the light receiving elements 1 and the light emitting elements 2 are alternately arranged. That is, as shown in FIG. 1, when the first pixel of the first line is the light-emitting element 2, the light-emitting element 1 is arranged in the next pixel. When the first pixel of the 2nd line is the light receiving element 1, the light emitting elements 2 are arranged in the next pixel. By such an arrangement, the light receiving elements 2 and the light emitting elements 1 are alternately arranged over the entire screen. When the first pixel of the 1st line is the light receiving element 1, the next pixel adjacent in the lateral direction is the light emitting element 2. Further, the first pixel of the 1st line is set as the light receiving element 1, and thereby the first pixel of the 2nd line is set as the light emitting element 2…].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kozuma and Miyakawa with Aoki teachings by including “wherein the light emitting area is in a form of a line, and illuminates the object by 15moving along a first direction from one end to another end of an effective area” because this combination has the benefit of providing an alternate configuration of the light emitting area to illuminate an object in an electronic device.
Regarding claim 3, Kozuma, Miyakawa and Aoki teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Aoki teaches or suggests wherein the light emitting area illuminates the object by moving along a second 20direction intersecting the first direction from one end to another end of the effective area[See Aoki: Figs. 1-4 and par. 11-15 regarding Focusing on the arrangement of the light-emitting element and the light-receiving element, the light-receiving elements 1 and the light-emitting elements 2 are alternately arranged in the lateral (X) direction. Also in the vertical (Y) direction, the light receiving elements 1 and the light emitting elements 2 are alternately arranged. That is, as shown in FIG. 1, when the first pixel of the first line is the light-emitting element 2, the light-emitting element 1 is arranged in the next pixel. When the first pixel of the 2nd line is the light receiving element 1, the light emitting elements 2 are arranged in the next pixel. By such an arrangement, the light receiving elements 2 and the light emitting elements 1 are alternately arranged over the entire screen. When the first pixel of the 1st line is the light receiving element 1, the next pixel adjacent in the lateral direction is the light emitting element 2. Further, the first pixel of the 1st line is set as the light receiving element 1, and thereby the first pixel of the 2nd line is set as the light emitting element 2…].  

9.	Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over KOZUMA et al.(US 2013/0321366 A1)(hereinafter Kozuma) in view of MIYAKAWA et al.(US 2019/0068870 A1)(hereinafter Miyakawa) in further view of HAMADA et al.(Machine translation of JP 2000152205 A)(hereinafter Hamada).
Regarding claim 4, Kozuma and Miyakawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kozuma and Miyakawa do not explicitly disclose wherein the light emitting area is in a form of a dot, and moves in a first direction and 25a second direction intersecting the first direction, and illuminates the object by moving over an entire effective area.  
However, configuring the light emitting area in the form of a dot or point light emitting elements to illuminate the object by moving along a first direction and second direction was well known in the art at the time of the invention was filed as evident from Hamada [See Hamada: Figs. 1 and 4 and par. 4- 7 regarding an imaging and display device including at least 1 display device including a point light emitting element array and at least 1 imaging device disposed between the point light emitting elements of the display device, the imaging device having an imaging surface substantially flush with a display surface of the display device, wherein the at least 1 imaging device includes an image transmission element and a photoelectric conversion element. In the present invention, the point light emitting element array is formed of an LED element or an FED element. In the imaging and display device 108 of the present embodiment, the display device is configured by arranging LED element substrates 107 in which a plurality of pixels are arranged in a matrix in an array. Here, the 1 pixel 106 is configured by an LED element 103(R), an LED element 104(G), and an LED element 105(B). …].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kozuma and Miyakawa with Hamada teachings by including “wherein the light emitting area is in a form of a dot, and moves in a first direction and 25a second direction intersecting the first direction, and illuminates the object by moving over an entire effective area” because this combination has the benefit of providing an alternate configuration of the light emitting area to illuminate an object in an electronic device.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482   



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482